Citation Nr: 0723395	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-35 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1980 to 
November 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
further action is required on his part.  


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that there is no etiological link between any 
currently existing hearing loss and the veteran's active duty 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a December 2004 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the December 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim, but he was not provided with notice 
of the types of evidence necessary to establish an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral hearing loss, any questions as to 
the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal decided herein.  In a January 2005 
statement, the veteran indicated that he had nothing further 
to submit in support of his claim.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background

At the time of the veteran's enlistment examination which was 
conducted in November 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
15
15
15
5

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in November 1980.  

In August 1981, the veteran was hit with a beer mug resulting 
in lacerations to the head and left ear.  

On the authorized audiological evaluation in July 1984, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
5
LEFT
20
20
10
15
10

The veteran denied having or ever having had hearing loss on 
a Report of Medical History he completed in September 1984.  

On VA examination in March 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
5
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that the veteran served for three years as 
an indirect fire infantryman and had military noise exposure 
as a result of those duties.  Post-service, the veteran 
reported that he was exposed to occupational noise in the 
form of a telephone switch room for 17 years and some rock 
concerts prior to active duty.  The veteran denied ototoxic 
drugs, ear pathologies and a family history of hearing loss 
with the exception of his father who lost hearing while 
working at a factory.  The veteran reported that he had 
occasional swimmers ear and was also struck in the left ear 
with a bottle during a fight which occurred during active 
duty.  The examiner noted that the veteran's being struck by 
a bottle was documented in the service medical records.  The 
examiner found that testing revealed no significant change in 
hearing sensitivity from the veteran's military entrance 
examination and, based on this, opined that the veteran's 
hearing loss was not caused by or the result of his active 
duty service in the military.  The examiner found that the 
veteran's hearing sensitivity was within normal limits from 
250 Hertz to 6000 Hertz in the right ear and hearing 
sensitivity was within normal limits between 250 Hertz and 
4000 Hertz in the left ear.  The diagnosis from the 
examination was that the veteran had hearing sensitivity 
within normal limits bilaterally between 500 and 4000 Hertz.  
Medical follow-up was determined not to be necessary at the 
time of the examination.  

Analysis

The Board finds that service connection is not warranted for 
bilateral hearing loss.  

There is no competent evidence of record of the presence of 
hearing loss for VA purposes within one year of the veteran's 
discharge which would allow for a grant of service connection 
for hearing loss on a presumptive basis.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

There is no competent evidence of record which links 
currently existing hearing loss to the veteran's active duty 
service.  The only evidence of record which indicates that 
the veteran currently experiences hearing loss which was 
etiologically linked to his active duty is the veteran's own 
allegations.  The Board finds that the veteran is a layperson 
without appropriate medical training and expertise and is not 
competent to provide a probative opinion on such a matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The veteran's unsupported assertions, 
without more, simply do not constitute persuasive evidence in 
support of the claim.

There is competent evidence of record which indicates that 
there is no causal link between hearing loss and the 
veteran's active duty service.  The examiner who conducted 
the March 2005 VA examination had access to and had reviewed 
all the evidence in the claims file and also conducted a 
physical examination of the veteran.  This examiner noted the 
veteran's allegation of being hit in the ear with a bottle 
and also noted that the incident was documented in the 
service medical records.  The examiner opined, however, that 
there was no link between the veteran's active duty service 
and any hearing loss.  In fact, the examiner found that there 
was no evidence of presence of hearing loss for VA purposes 
at the time of the March 2005 VA examination.  The examiner 
based his opinion on the fact that there was not much change 
in the veteran's hearing acuity at the time of his discharge 
when compared with his hearing acuity in March 2005.  

Even assuming for discussion purposes that the report of the 
March 2007 VA examination establishes the essential element 
of a current hearing loss disability for VA purposes, this 
report does not include a medical opinion of a nexus between 
the veteran's hearing loss and his period of service.  
Maggitt v. West, 202 F.3d  1370, 1375 (Fed. Cir. 2000).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet.  
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467,  
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].  The Board finds the 
March 2005 VA examination to be more probative of the issue 
of whether there is a nexus between the hearing loss and 
service than the veteran's own allegations.  The examiner was 
specifically asked to provide an opinion as to the etiology 
of the hearing loss.  The examiner evaluated the entire 
record and found that the hearing loss is not related to 
service related noise exposure.  The examiner based his 
opinion upon a review of  the service medical records, claims 
file, veteran's history, and a current physical examination.  
Additionally, the examiner provided reasoning for the opinion 
that the disability is unrelated to service.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  
Unfortunately, the veteran's own lay statements that his 
hearing loss is related to service are insufficient to grant 
the claim.  See Bostain, 11 Vet. App. at 127.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is clearly against the veteran's claim, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied.  


REMAND

A VA examination was conducted in March 2005, in part, to 
determine the etiology of any tinnitus found on examination.  
The examiner noted that the veteran reported the tinnitus 
began after mortar shoots during active duty and diagnosed 
the presence of tinnitus.  The examiner opined that the 
tinnitus found at the time of the examination was not linked 
to the veteran's active duty service.  Significantly, the 
examiner did not provide any rationale for this opinion.  The 
Board notes the examiner did provide a rationale for why he 
found that the hearing loss claimed by the veteran was not 
linked to the veteran's active duty as the hearing tests then 
and now were approximately the same.  The absence of any 
supporting rationale for the opinion indicating that tinnitus 
noted at the time of the examination was not linked to active 
duty leads the Board to find this examination to not be 
probative of the issue on appeal.  The examiner who conducted 
the examiner should be contacted and requested to provide an 
opinion with supporting rationale as to whether the currently 
existing tinnitus was incurred in or aggravated by the 
veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who conducted 
the March 2005 VA examination and request 
that he provide supporting rationale for 
his opinion that the currently existing 
tinnitus was not linked to the veteran's 
active duty service.  If the examiner who 
conducted the March 2005 VA examination 
is unavailable, make arrangements for 
another VA examination to be conducted by 
a suitably qualified health care 
professional who must be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that any tinnitus 
found on examination is causally related 
to military service, to include reported 
inservice noise exposure.  

2.  Review the claims files, to include 
all evidence received since the most 
recent statement of the case and/or 
supplemental statement of the case, and 
determine if entitlement to service 
connection for tinnitus is warranted.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


